Citation Nr: 0125023	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  94-08 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for psoriasis, 
currently 10 percent disabling.  

2.  Entitlement to an increased rating for psoriatic 
arthritis of the left thumb, left fourth toe and right elbow, 
currently 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1967.  

These matters come before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision that denied 
entitlement to a disability in excess of 10 percent for 
psoriasis; and a June 2000 rating decision that denied a 
disability evaluation in excess of 20 percent for psoriatic 
arthritis of the left thumb, left fourth toe, and right 
elbow.  The veteran timely perfected an appeal as to the 
evaluations assigned for these disabilities. 

In July 2001, the veteran testified at a hearing before the 
undersigned Board Member at the RO.  A transcript of this 
hearing is of record.  The Board notes that, during the 
hearing, the veteran submitted additional evidence-consisting 
of a retirement award notice and an excerpt from the Merck 
manual.  As this evidence was submitted with a waiver of RO 
jurisdiction, permitting the Board to consider it directly, 
the Board has accepted it for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.1304(c) (2000).  

The Board notes that during the veteran's July 2001 Board 
hearing, the veteran's representative raised the issue of 
entitlement to a total rating based upon individual 
unemployability due to the service-connected psoriatic 
arthritis.  (Hearing Transcript, page 14).  As this matter 
has not been adjudicated by the RO and is not properly before 
the Board, it is referred to the RO for any and all 
appropriate action.  

The Board's decision on the claim for a higher evaluation for 
psoriasis is set forth below, and the claim for a higher 
evaluation for psoriatic arthritis is addressed in the remand 
following the decision.  


FINDINGS OF FACT

1.  All notification and development action relevant evidence 
necessary for an equitable resolution of the veteran's claim 
has been obtained by the RO.

2.  The veteran's service-connected psoriasis is principally 
manifested by constant itching, lesions on the scalp, 
intermittent plaques, scales, crusting, pustules, slight 
fissuring and cracking on the penis; and pitting and 
onycholysis on the fingernails; there is no evidence of 
ulcerations, extensive exfoliation, systemic or nervous 
manifestations, or findings that the psoriasis is 
exceptionally repugnant. 


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation for 
psoriasis have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Codes 7806, 7816 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection was established for psoriasis in May 1967.  
A zero percent rating was assigned from April 20, 1967.  In a 
February 1990 rating decision, a 10 percent evaluation was 
assigned to the psoriasis effective February 9, 1989.  
Service connection was established for psoriatic arthritis of 
the left thumb (minor) and left fourth toe and a 10 percent 
evaluation was assigned from February 9, 1989.  A July 1993 
rating decision assigned a 20 percent evaluation to the 
psoriatic arthritis of the left thumb, left fourth toe, and 
right elbow effective from January 21, 1993.  Entitlement to 
a disability evaluation in excess of 10 percent for psoriasis 
was denied.  

A February 1993 VA examination reflects, in pertinent part, a 
diagnosis of psoriasis involving the penis with some mild 
pitting of the fingernails, onychomycosis of the toenails, 
hammertoes of both feet, and a bunion on the left.  The VA 
examination report indicates that the veteran had psoriasis 
for 26 years affecting the penis, the scalp, and nails.  The 
veteran reported that he usually had a lesion on the right 
side of the scalp on the right temporal area, but he was 
using a special shampoo.  Examination revealed that there was 
a lesion on the scalp.  There was a lesion and reddened 
plaques on the penis.  There were no psoriatic lesions on the 
fingernails but there was very mild pitting on the third 
finger on the right and on the little fingernail on the left.  
There were hypertrophic brittle toenails.  The examiner was 
not sure if this was psoriasis or onychomycosis; the examiner 
tended to veer on the diagnosis of onychomycosis.  The 
examiner stated that the veteran's medication was 
Flucinonide, cream and shampoo.  

A September 1993 VA treatment record indicates that minimal 
erythema scales on the penis were detected.  The assessment 
was psoriasis.  

A July 1995 VA dermatological treatment record reveals that 
the veteran reported having a skin lesion on his penis.  He 
also stated that he occasionally had a lesion on his scalp.  
Physical examination revealed erythematous plaques with 
scales on the dorsum of the penis.  There was onycholysis and 
pitting.  There was erythema in the perianal area, without 
satellite lesions.    

A September 1995 VA dermatological treatment record reveals 
that there were erythema, scales and induration on the penis.  

An October 1995 VA dermatological treatment records reveals 
that examination of the penis revealed crusting with minute 
coalescing pinpoint pustules, slight fissuring, and cracking 
on the glans.  Examination of the nails revealed pitting with 
distal onychomycosis with subdural debris.  The impression 
was psoriasis localized to the penis with associated 
arthritis.  

A January 1996 VA treatment record from the genitourinary 
clinic indicates that the veteran was seen for an evaluation 
of a penile lesion.  Examination revealed that there was 
psoriasis on the glans of the penis that was healing.  The 
veteran was told to continue with dermatologic treatment.  

A March 1996 VA dermatological treatment record indicates 
that examination revealed erythematous crust on the glans and 
fissures and erythema on the shaft of the penis.   There was 
an erythematous on the anus; there were no scales.  The 
impression was psoriasis with psoriatic arthritis localized 
to the glans.  

An April 1999 VA examination report reflects a diagnosis of 
psoriasis.  The veteran reported that he had an onset of 
psoriasis that began in 1996.  He stated that since that 
time, he has been followed in the VA dermatology clinic.  The 
veteran current treatment included Desonide, sulfur shampoo, 
and Lidex.  The veteran reported having intense pruritus and 
cosmetic disturbance of lesions.  Physical examination 
revealed dystrophic nails and nail pitting.  There was 
erythematous scaling plaques of the glans penis and peri-anal 
area.  

At a hearing before the Board in July 2001, the veteran 
stated that the psoriasis on his penis, anus and scalp itched 
so bad that it woke him up at night and he had to put 
medication on it.  (Hearing Transcript, page 5).  He 
indicated that his nails got worse in the summer and his 
nails were pitted and white; his toenails were the same way.  
(page 6).  The veteran indicated that he took seven 
medications for psoriasis and they controlled his itching to 
a certain extent, but nothing really stopped the itching.  
(page 11).  His primary symptoms associated with psoriasis 
were pitting of toenails and fingernails, itching and 
scaling.  (page 11).   


Analysis

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), which contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.   The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (2000).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
been satisfied.   

The Board finds that the RO fulfilled its duty to notify the 
veteran of the necessary information and evidence.  In this 
regard, the Board notes that by virtue of the October 1993 
Statement of the Case and the June 2000 Supplemental 
Statement of the Case, the veteran and his attorney have been 
advised of the laws and regulations governing the claim, and 
been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.

The Board also finds that the RO fulfilled its duty to assist 
the veteran in obtaining evidence.  Review of the record 
reveals that the veteran was afforded VA medical examinations 
in February 1993, April 1999, and May 1999 in order to 
determine the severity of the service-connected psoriasis.  
The veteran identified treatment records reflecting treatment 
of the service-connected psoriasis and such records were 
obtained and associated with the claims folder.  The veteran 
was afforded a hearing before the Board in July 2001.  There 
is no indication that there is additional, existing evidence 
outstanding that is necessary for adjudication of the issue 
on appeal.  Hence, adjudication of this appeal, without 
remand to the RO for initial consideration under the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, when an increase in the rating assigned for 
a previously service-connected disability is sought, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran currently has a 10 percent evaluation for 
psoriasis.  Under the VA rating schedule, psoriasis is rated 
as eczema.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7816.  Under 38 C.F.R. § 4.118, Diagnostic Code 7806, eczema, 
a 50 percent evaluation is assigned for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  A 30 
percent evaluation is assigned for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 10 percent evaluation is assigned for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area. A noncompensable evaluation is 
assigned for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record demonstrates the requisite objective manifestations 
for a 30 percent disability evaluation for the service-
connected psoriasis under Diagnostic Code 7806.  As noted 
above, under Diagnostic Code 7806, a 30 percent evaluation is 
warranted for psoriasis with exudation, or itching constant, 
extensive lesions, or marked disfigurement.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

In the present case, the medical evidence of record shows 
that the service-connected psoriasis affects the veteran's 
scalp, penis, and nails.  A January 1990 VA examination 
report reflects a diagnosis of psoriasis vulgaris of the 
penis and nails. A February 1993 VA examination report 
indicates that the veteran had psoriasis of the penis, scalp 
and nails for 26 years.  

The evidence of record shows that the veteran experiences 
constant itching due to the psoriasis.  At the hearing before 
the Board in July 2001, the veteran stated that he 
experienced constant itching due to the psoriasis.  He 
indicated that he took seven medications for the psoriasis 
but the medication never really stopped the itching.  The VA 
treatment records reflect complaints of itching and show that 
the veteran was prescribed creams and medicated shampoo for 
the itching.     

There is medical evidence of record that shows that the 
psoriasis causes exudation.  An October 1995 VA 
dermatological treatment record indicates that the veteran 
had minute coalescing pinpoint pustules and slight fissuring 
on the glans of the penis.  A March 1996 VA treatment record 
reflects findings of fissures on the shaft of the penis.  

There is medical evidence that the veteran has lesions due to 
the service-connected psoriasis.  The medical evidence of 
record shows that lesions due to the psoriasis were detected 
on the scalp and/or on the penis in February 1993, July 1995, 
and January 1996.  The February 1993 VA examination report 
indicates that the veteran had a lesion on the right side of 
the scalp and a lesion on the penis.  A July 1995 VA 
treatment record indicates that the veteran reported having 
lesions on his scalp and penis.  A January 1996 VA treatment 
record reveals that the veteran was evaluated for a penile 
lesion.  The treatment record indicates that the lesion was 
healing.  

The medical evidence of record further shows that the 
service-connected psoriasis affects the veteran's 
fingernails.  VA treatment records indicate that the veteran 
had pitting and onycholysis of the fingernails.  

The Board notes that the veteran does not meet all of the 
criteria for the 30 percent rating under Diagnostic Code 
7806.  For instance, there is no medical evidence of marked 
disfigurement due to the psoriasis.  However, the Board finds 
that the symptomatology due to the psoriasis, specifically 
the symptoms of constant itching, lesions, and exudation, are 
characteristic of the 30 percent rating, and therefore, this 
rating is appropriate in this case.  See 38 C.F.R. § 4.21.  

The Board notes, moreover, that the criteria for the maximum 
50 percent evaluation under Diagnostic Code 7806 are not met.  
As noted above, a 50 percent evaluation is warranted for 
psoriasis with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806. 

In the present case, there is no medical evidence that the 
service-connected psoriasis caused ulcerations.  Ulcerations 
were not detected upon VA examination in 1993 or 1999 and are 
not reflected in the findings of the VA treatment records.  
There is evidence that the veteran has exfoliation due to the 
psoriasis.  For instance, VA treatment records dated in 1993 
and 1995 indicate that scales were detected on the penis upon 
examination.  However, there is no evidence that the 
exfoliation was extensive.  The scales were only located on 
the penis; there is no evidence of exfoliation of the scalp 
or fingernails.  There is some evidence of crusting due to 
the psoriasis.  VA treatment records dated in 1995 and 1996 
reflect findings of crusting on the penis.  However, there 
was no evidence of crusting upon VA examination in April 
1999.  Significantly, there is no medical evidence that the 
veteran has systemic or nervous manifestations due to the 
service-connected psoriasis.  The May 1999 VA examination 
indicates that neurological examination was negative.  The VA 
examination reports do not reflect findings of nervous or 
systemic manifestations.  There are no findings that the 
psoriasis is exceptionally repugnant.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a 30 percent disability evaluation is 
warranted for the service-connected psoriasis under the 
provisions of Diagnostic Code 7806.  


ORDER

A 30 percent disability rating for psoriasis is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 


REMAND

The veteran asserts that he is entitled to a disability 
evaluation in excess of 20 percent for psoriatic arthritis of 
the left thumb, left fourth toe and right elbow.  The veteran 
and his representative also argue that the service-connected 
psoriatic arthritis affects other joints in addition to the 
left thumb, left fourth toe, and right elbow.  At the hearing 
before the Board in July 2001, the representative argued that 
the service-connected psoriatic arthritis affected the 
veteran's knees, left elbow, feet and hands.  (Hearing 
Transcript, page 13).  The representative also argues that 
the RO should determine whether the veteran's other foot 
disabilities, such as the hallux valgus or the claw foot 
deformity, are due to the psoriatic arthritis.   

The veteran and his representative also assert that the 
service-connected psoriatic arthritis should not be rated 
analogous to rheumatoid arthritis and the disorder should not 
be rated under Diagnostic Code 5002.  A 20 percent evaluation 
is currently assigned to the psoriatic arthritis under 
Diagnostic Code 5009.  According to Diagnostic Code 5009, 
certain types of arthritis, such as psoriatic arthritis, are 
to be rated as rheumatoid arthritis under Diagnostic Code 
5002.  38 C.F.R. § 4.71a, Diagnostic Code 5009.  Under 
Diagnostic Code 5002, there is a specific rating criteria for 
the disorder if it is an active process.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.  It the disease is not active, 
it is rated as chronic residuals.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5002.  Chronic residuals such as limitation 
of motion and ankylosis are to be rated under the appropriate 
diagnostic codes for the specific joints involved.  Id.  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  Id.  
The higher rating will be assigned.  Id.

The representative asserts that the veteran does not have the 
symptomatology listed in Diagnostic Code 5002; the 
representative pointed out that the veteran did not have 
flare-ups due to the psoriatic arthritis, but that the 
disorder was constant.  The representative further argues 
that if the service-connected psoriatic arthritis is rated 
under Diagnostic Code 5002, the psoriatic arthritis of the 
right elbow should be rated as a chronic residual and the 
psoriatic arthritis of the left thumb and left fourth toe 
should be rated under the criteria for an active process.   

The Board finds that it is not entirely clear from the 
medical evidence whether the service-connected psoriatic 
arthritis is an active or an inactive process.  The record 
reflects a diagnosis of psoriatic arthritis involving the 
right elbow, left thumb, left fourth finger, and left fourth 
metatarsophalangeal of the left foot.  An April 1999 VA 
joints examination report indicates that the diagnosis was 
psoriatic arthritis worse over the feet.  However, the 
examiner noted that there was no evidence of severe activity 
on this visit.  A May 1999 VA examination report indicates 
that the VA examiner stated that there were no signs of 
active inflammatory joints of the feet and ankles, 
bilaterally.  The examiner opined that the fourth left toe 
was not a progression of the psoriatic arthritis.  An October 
1999 VA examination report reflects a diagnosis of a 
longstanding history of psoriatic arthritis involving the 
upper and lower extremities.  The examiner stated that there 
was no evidence of activity but the X-ray examination showed 
some characteristics of psoriatic arthritis and maybe it was 
helping with the deformity of the hammertoes.  The examiner 
stated that the veteran needed to continue with the non-
steroid antiinflammatory drugs because his disease was not 
aggressive enough or active enough not require a second line 
agent.   

The Board also finds that the medical evidence does not 
clearly demonstrate which joints are affected by the 
psoriatic arthritis.  The record reveals X-ray findings of 
arthritic changes involving the fourth digit 
metatarsophalangeal joint of the left foot and the left 
thumb.  There are X-ray findings of degenerative disease of 
the right elbow.  However, a May 1999 VA examination report 
indicates that the VA examiner opined that the fourth left 
toe was not a progression of the psoriatic arthritis.  He 
stated that it was his opinion that the fourth left toe was 
due to a muscle imbalance from chronic shoe wear.  The Board 
also notes that an April 2000 private medical record reflects 
a diagnosis of psoriatic arthritis with advanced degenerative 
changes of the hips, feet and knees.  A July 2000 private 
medical record reflects a diagnosis of psoriatic arthritis 
with degenerative changes of both knees.  The examiner 
indicated that the veteran's symptoms appeared to be 
progressing particularly in his right elbow and lower 
extremities.  An August 2000 private medical record reflects 
a diagnosis of psoriatic arthritis with multi joint 
involvement.     

The Board emphasizes that the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  The VCAA specifically provides that 
VA's statutory duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Id.  

Under these circumstances, the Board finds that a VA 
examination to obtain medical findings and opinion needed to 
properly evaluate and rate the service-connected psoriatic 
arthritis under the most appropriate diagnostic.  A medical 
opinion as to whether the psoriatic arthritis is an active 
process or whether the disease is inactive is necessary.  The 
examiner should also clarify whether any joints in addition 
to the left thumb, left fourth toe, and right elbow are 
affected by the psoriatic arthritis.  As noted above, there 
is medical evidence that the psoriatic arthritis involves 
multiple joints.  The private medical record dated in August 
2000 indicates that the veteran had psoriatic arthritis with 
multi-joint involvement.        

The appellant is hereby advised that failure to report to the 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination sent to the 
appellant.  

Prior to arranging for the veteran to undergo further medical 
evaluation, the RO should obtain all outstanding pertinent 
medical records.  In a December 1996 statement, the veteran 
indicated that he had undergone treatment for his psoriatic 
arthritis at the New Orleans VA Medical Center (VAMC); all 
pertinent outstanding medical treatment records from that 
facility should be obtained.  In July 2001, the veteran 
submitted a R.R. Retirement Award Notice that indicates that 
it was determined that the veteran met the Social Security 
Act definition of disability.  The veteran indicated that he 
was found disabled due to the psoriatic arthritis.  It does 
not appear that the RO made an attempt to obtain these 
records.  Such records are relevant to the claim because the 
records may help establish the level of severity of the 
psoriatic arthritis.  Thus, the RO should make an attempt to 
obtain such records.  

The RO should also undertake any other notification and/or 
development action deemed warranted by the VCAA.

Accordingly, this matter is hereby REMANDED for the following 
actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from the New Orleans 
VAMC, and from any other source(s) or 
facility(ies) identified by the veteran 
(i.e., facilities at which he has 
received treatment for psoriatic 
arthritis since 1996).  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should be 
noted in the veteran's claims file, and 
he and his representative so notified.  
The veteran is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

2.  The RO should obtain and associated 
with the claims file copies of 
administrative and medical records 
associated with the veteran's claim for 
benefits based on disability under the 
R.R. Retirement Act and any decision 
reached in the veteran's case.  The 
veteran should be asked to sign any 
necessary consent forms for the release 
of the records.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he and his 
representative so notified.  

3.  After all records received pursuant 
to the above-requested development are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA examination to determine the nature 
and severity of the veteran's psoriatic 
arthritis.  The veteran's entire claims 
file, to include a complete copy of this 
remand, must be made available to and be 
reviewed by the physician designated to 
examine the veteran.  All necessary tests 
and studies should be performed, 
including X-rays, and all clinical 
findings should be reported in detail.  
The examiner should provide answers to 
the following questions:

(a).  Is the psoriatic arthritis an 
active process or an inactive process? 

(b).  If the psoriatic arthritis is an 
active process, does the psoriatic 
arthritis cause definite impairment of 
health, severe impairment of health, or 
total incapacitation?  Does the veteran 
experience incapacitating exacerbations 
due to the psoriatic arthritis?  If so, 
what is the frequency of the 
exacerbations?  

(c).  If the process is inactive, does 
the veteran have chronic residuals due to 
of the psoriatic arthritis?  

(d).  Which joints are affected by the 
psoriatic arthritis?  For each joint 
affected by the psoriatic arthritis, the 
examiner should indicate whether there is 
limitation of motion of that joint due to 
the psoriatic arthritis.  The examiner 
should report the range of motion of each 
joint in degrees.  The examiner should 
indicate whether the limitation of motion 
of each joint is objectively confirmed by 
findings such as swelling, muscle spasm, 
or satisfactory evidence of pain.  

(e).  Are the deformities of the 
veteran's toes and feet including the 
hammertoe, hallux valgus, and the claw 
foot deformity, due to the psoriatic 
arthritis?  

The examiner should provide a complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's VA claims 
file.  

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and 
implemented by recently finalized 
regulations (to be promulgated at 
38 C.F.R. §§ 3.102 and 3.159) are fully 
complied with and satisfied.

7.  After completion of all requested and 
any other indicated notification and/or 
development action, the RO should 
readjudicate the veteran's claim for 
entitlement to an increased evaluation 
for psoriatic arthritis (currently, 
affecting the left thumb, left fourth 
toe, and right elbow) in light of all 
pertinent evidence and legal authority.  
If the veteran does not report to the 
scheduled examine, the RO should apply 
the provisions of 38 C.F.R. § 3.655, as 
appropriate.  Otherwise, in adjudicating 
the claim, the RO should consider all 
affected joints and all appropriate 
diagnostic codes when rating the service-
connected psoriatic arthritis.  The RO 
must provide full reasons and bases for 
its determinations.

6.  If all benefits sought are not 
granted, the veteran and his 
representative should be furnished with 
an appropriate Supplemental Statement of 
the Case and provided an opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

